 

Exhibit 10.3

 

DEFERRED STOCK AWARD AGREEMENT
UNDER THE OPTIUM CORPORATION
2006 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:  Mark Colyar
No. of Restricted Stock Units Granted:  7,324
Grant Date:  11-Mar-2008

 

Pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Optium Corporation (the “Company”)
hereby grants a Deferred Stock Award (an “Award”) consisting of the number of
phantom stock units listed as “Restricted Stock Units” above (the “Restricted
Stock Units”) to the Grantee named above.  Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $.01 per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.

 


1.             RESTRICTIONS ON TRANSFER OF AWARD.  THE AWARD SHALL NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE, UNTIL (I) THE RESTRICTED STOCK UNITS HAVE VESTED AS PROVIDED IN
SECTION 2 OF THIS AWARD AGREEMENT, AND (II) SHARES HAVE BEEN ISSUED PURSUANT TO
SECTION 4 OF THIS AWARD AGREEMENT.


 


2.             VESTING OF RESTRICTED STOCK UNITS.  THE RESTRICTED STOCK UNITS
SHALL VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH BELOW, PROVIDED IN EACH
CASE THAT THE GRANTEE IS THEN, AND SINCE THE GRANT DATE HAS CONTINUOUSLY
REMAINED, IN A SERVICE RELATIONSHIP (IN THE CAPACITY OF AN EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT) WITH THE COMPANY OR ITS SUBSIDIARIES.

 

Incremental (Aggregate) Number of Restricted Stock Units Vested

 

Vesting Date

25%

 

May 1, 2008

25%

 

August 1, 2008

25%

 

November 1, 2008

25%

 

February 1, 2009

 

In the event of an Acquisition (as defined in the Plan) or upon any involuntary
termination of employment of the Grantee (other than an involuntary termination
for “cause” (as determined by the Company in its absolute discretion)), any
Restricted Stock Units that remain unvested at the time of such Acquisition
shall become fully vested at such time.  The Committee may at any time
accelerate the vesting schedule specified in this Section 2.

 


3.             FORFEITURE.  IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS VOLUNTARILY TERMINATED BY THE GRANTEE OR INVOLUNTARILY
TERMINATED FOR “CAUSE” (AS DETERMINED BY THE COMPANY IN ITS ABSOLUTE DISCRETION)
PRIOR TO VESTING OF RESTRICTED STOCK UNITS GRANTED HEREIN, ALL RESTRICTED STOCK
UNITS SHALL IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND RETURNED TO THE
COMPANY.


 

--------------------------------------------------------------------------------



 


4.                                       ISSUANCE OF SHARES OF STOCK; RIGHTS AS
STOCKHOLDER.


 


(A)                              AS SOON AS PRACTICABLE FOLLOWING EACH VESTING
DATE, BUT IN NO EVENT LATER THAN 30 DAYS AFTER EACH SUCH VESTING DATE, THE
COMPANY SHALL DIRECT ITS TRANSFER AGENT TO ISSUE TO THE GRANTEE IN BOOK ENTRY
FORM THE NUMBER OF SHARES OF STOCK EQUAL TO THE NUMBER OF RESTRICTED STOCK UNITS
CREDITED TO THE GRANTEE THAT HAVE VESTED PURSUANT TO SECTION 2 OF THIS AWARD
AGREEMENT ON SUCH DATE IN SATISFACTION OF SUCH RESTRICTED STOCK UNITS.  SUCH
ISSUANCE MAY BE EFFECTED BY THE COMPANY DIRECTING ITS TRANSFER AGENT TO DEPOSIT
SUCH SHARES OF STOCK INTO THE GRANTEE’S BROKERAGE ACCOUNT.  THE GRANTEE’S COST
BASIS IN ANY SHARES OF STOCK ISSUED HEREUNDER SHALL BE $0.00.


 


(B)                             IN EACH INSTANCE ABOVE, THE ISSUANCE OF SHARES
OF STOCK SHALL BE SUBJECT TO THE PAYMENT BY THE GRANTEE BY CASH OR OTHER MEANS
ACCEPTABLE TO THE COMPANY OF ANY FEDERAL, STATE, LOCAL AND OTHER APPLICABLE
TAXES REQUIRED TO BE WITHHELD IN CONNECTION WITH SUCH ISSUANCE IN ACCORDANCE
WITH SECTION 7 OF THIS AWARD AGREEMENT.


 


(C)                              THE GRANTEE UNDERSTANDS THAT (I) THE GRANTEE
SHALL HAVE NO RIGHTS WITH RESPECT TO THE SHARES OF STOCK UNDERLYING THE
RESTRICTED STOCK UNITS, SUCH AS VOTING RIGHTS, DIVIDEND RIGHTS AND DIVIDEND
EQUIVALENT RIGHTS, UNLESS AND UNTIL SUCH SHARES OF STOCK HAVE BEEN ISSUED TO THE
GRANTEE AS SPECIFIED IN SECTION 4(A) HEREOF AND (II) ONCE SHARES HAVE BEEN
DELIVERED BY BOOK ENTRY TO THE GRANTEE IN RESPECT OF THE RESTRICTED STOCK UNITS,
THE GRANTEE WILL BE FREE TO SELL SUCH SHARES OF STOCK, SUBJECT TO APPLICABLE
REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS AND COMPANY POLICY.


 


5.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS AWARD AGREEMENT SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF
THE COMMITTEE SET FORTH IN SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS
AWARD AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


 


6.                                       TRANSFERABILITY OF THIS AWARD
AGREEMENT.  THIS AWARD AGREEMENT IS PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE
AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER
THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


7.                                       TAX WITHHOLDING.  THIS SECTION 7
APPLIES ONLY TO GRANTEES WHO ARE SUBJECT TO U.S. FEDERAL TAX WITHHOLDING.  THE
GRANTEE SHALL, NOT LATER THAN THE DATE (THE “TAXATION DATE”) AS OF WHICH THE
RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR U.S. FEDERAL INCOME TAX
PURPOSES (IF APPLICABLE TO GRANTEE), PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE FOR PAYMENT OF ANY U.S. FEDERAL, STATE, AND LOCAL
TAXES REQUIRED BY LAW TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE
GRANTEE MAY ELECT TO HAVE THE REQUIRED MINIMUM TAX WITHHOLDING OBLIGATION
SATISFIED, IN WHOLE OR IN PART, BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM
SHARES OF STOCK TO BE ISSUED, OR (II) TRANSFERRING TO THE COMPANY, A NUMBER OF
SHARES OF STOCK WITH AN AGGREGATE FAIR MARKET VALUE THAT WOULD SATISFY THE
WITHHOLDING AMOUNT DUE.   UNLESS THE GRANTEE SHALL HAVE OTHERWISE NOTIFIED THE
COMPANY IN WRITING TO IT CHIEF FINANCIAL OFFICER AT LEAST 30 DAYS PRIOR TO A
TAXATION DATE, THE GRANTEE SHALL BE DEEMED TO HAVE ELECTED TO SATISFY SUCH
OBLIGATION IN THE MANNER SET FORTH IN CLAUSE (I) OF THE PRIOR SENTENCE. 
NOTWITHSTANDING THE


 


2

--------------------------------------------------------------------------------



 


FOREGOING, THE COMPANY MAY REQUIRE THAT SUCH OBLIGATION BE SATISFIED IN CASH BY
THE GRANTEE UPON NOTICE TO GRANTEE AT LEAST 30 DAYS PRIOR TO THE TAXATION DATE.


 


8.                                       NO OBLIGATION TO CONTINUE SERVICE
RELATIONSHIP.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS OBLIGATED BY OR AS A
RESULT OF THE PLAN OR THIS AWARD AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT
OR OTHER SERVICE RELATIONSHIP AND NEITHER THE PLAN NOR THIS AWARD AGREEMENT
SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OR OTHER SERVICE RELATIONSHIP OF THE GRANTEE AT ANY
TIME.


 


9.                                       NOTICES.  NOTICES HEREUNDER SHALL BE
MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL
BE MAILED OR DELIVERED TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY
OR, IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH
TO THE OTHER PARTY IN WRITING.


 

 

OPTIUM CORPORATION

 

 

 

 

 

 

 

 

 

 

By

 

 

 

/s/ Eitan Gertel

 

 

 

Name: Eitan Gertel

 

Title: CEO, President & Chairman

 

Address: 200 Precision Road, Horsham, PA 19044

 

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.

 

 

 

 

Dated:

 

 

/s/ Mark Colyar

 

 

 

Mark Colyar

 

 

 

 

 

Grantee’s name and address:

 

 

 

Mark Colyar

 

203 Wecks Pond Rd.

 

New Hope, PA 18938

 

3

--------------------------------------------------------------------------------